The Surrogate.
Whether, under any circumstances, an undertaker, who has furnished a funeral for a decedent, can, upon his own application, obtain an order upon the decedent’s executor or administrator to pay the reasonable expenses of such funeral, is a question that is not altogether free from doubt. It is a question, however, that need not be here determined. The respondent administrator has filed an affidavit alleging that this decedent’s funeral was furnished by the petitioner at his (the administrator’s) request, under an express contract as to price, and alleging further that the price so fixed upon was far below the sum for which the petitioner now asks, and that his co-administrator and himself have rejected the claim as excessive. If the administrators shall file an answer in conformity with the provisions of § 2718 of the Code of Civil Procedure, this application will be denied.